                         UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

APEX PHYSICAL THERAPY, LLC,

              Plaintiff,

       v.                                              Case No. 3:17-cv-00119-JPG-DGW

ZACHARY BALL, TODD LINEBARGER,
and ADVANCED PHYSICAL THERAPY,
LLC,

              Defendants.
                                                       Consolidated with:

ZACHARY BALL, TODD LINEBARGER,
and ADVANCED PHYSICAL THERAPY,
LLC,

              Plaintiffs,                              Case No. 3:17-cv-00746-JPG-DGW

       v.

APEX PHYSICAL THERAPY, LLC,

              Defendant.



                              MEMORANDUM AND ORDER

J. PHIL GILBERT, DISTRICT JUDGE

       Apex Physical Therapy, LLC has filed a motion asking for permission to file under seal

their response to the pending motion for summary judgment. (ECF No. 135.) Judicial

proceedings leading to a final decision and materials on which a judicial decision rests are

presumptively in the public domain. Hicklin Eng'g, L.C. v. Bartell, 439 F.3d 346, 348 (7th

Cir.2006); Methodist Hosps., Inc. v. Sullivan, 91 F.3d 1026, 1031 (7th Cir.1996); cf. Grove Fresh

Distrib., Inc. v. Everfresh Juice Co., 24 F.3d 893, 897 (7th Cir.1994). There is a common law

right of access to documents filed in litigation. Methodist Hosps., 91 F.3d at 1031; Nixon v.

                                               1
Warner Comm., Inc., 435 U.S. 589, 597–99, 98 S.Ct. 1306, 55 L.Ed.2d 570 (1978). “Public

scrutiny over the court system serves to (1) promote community respect for the rule of law, (2)

provide a check on the activities of judges and litigants, and (3) foster more accurate fact

finding.” Grove Fresh, 24 F.3d at 897; see generally Richmond Newspapers, Inc. v. Virginia,

448 U.S. 555, 100 S.Ct. 2814, 65 L.Ed.2d 973 (1980).

       There are exceptions, however, to the general rule of access to court documents. For

example, a court may seal records to ensure that the records are not “‘used to gratify private spite

or promote public scandal’ through the publication of ‘the painful and sometimes disgusting

details of a divorce case.’” Nixon, 435 U.S. at 598 (quoting In re Caswell, 18 R.I. 835, 29 A. 259

(R.I.1893)). Courts have also sealed records or portions of them to prevent court files from

“serv[ing] as reservoirs of libelous statements for press consumption” or to protect “business

information that might harm a litigant's competitive standing.” Nixon, 435 U.S. at 598 (citations

omitted).

       Here, the Court has reviewed all of the relevant materials and does not believe that Apex

Physical Therapy, LLC’s right to keep certain business facts from disclosure overcomes the

public’s right to inspect judicial documents. The Court accordingly DENIES the motion for

leave to file under seal (ECF No. 135) and DIRECTS Apex to re-file its response to the motion

for summary judgment in an unredacted form. The plaintiffs’ reply to Apex’s response, if any, is

still due on or before January 11, 2019.

IT IS SO ORDERED.

DATED: JANUARY 7, 2019

                                                             s/ J. Phil Gilbert
                                                             J. PHIL GILBERT
                                                             U.S. DISTRICT JUDGE



                                                 2
